Per Curiam.
Appellee’s automobile was being driven easterly on Malone street and turned southerly into Palisade avenue, in Union City, and there came into collision with a trolley car proceeding northerly on Palisade avenue. Appellee has a judgment in the court below. Defendant below appeals, urging error in refusal of the trial judge to nonsuit because no negligence was established as against appellant and because appellee was guilty of contributory negligence, and also urging error in refusing to direct a verdict upon the same grounds.
Both, however, were questions of fact. There was testimony that the trolley car was traveling very fast as it approached Malone street, and no gong was sounded; that another automobile was parked at or near the corner, making it necessary for the driver of appellee’s automobile to turn out on the trolley tracks.
. It is apparent, therefore, that there was evidence to support the trial judge’s action and findings, and the judgment, therefore, will not be disturbed.
The judgment below is affirmed, with costs.